Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2008

USA v. Cancilla
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5025




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Cancilla" (2008). 2008 Decisions. Paper 1142.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1142


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT-PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                Case No: 06-5025

                        UNITED STATES OF AMERICA

                                          v.

                       JEFFREY EDWARD CANCILLA,
                                         Appellant


                            _____________________

                     On Appeal from the District Court for the
                          Western District of Pennsylvania
                           District Court No. 05-CR-058
               District Judge: The Honorable Maurice B. Cohill, Jr.
                             _____________________

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                May 20, 2008

                Before: SMITH, and NYGAARD, Circuit Judges,
                        and STAFFORD, District Judge*

                             (Filed: May 27, 2008 )
                           _______________________

                                  OPINION
                           _______________________
PER CURIAM.


      *
        The Honorable William H. Stafford, Jr., Senior United States District Judge
for the Northern District of Florida, sitting by designation.
      Jeffrey Edward Cancilla (hereinafter “Cancilla”) appeals his conviction of

possessing pseudoephedrine to manufacture methamphetamine on or about

October 14, 2005 in violation of 21 U.S.C. § 841(c)(2).1 Cancilla filed a motion to

suppress evidence stemming from a search of his vehicle, arguing that there were

insufficient facts stated in the affidavit to support the application of the search

warrant. The Government argued that the search warrant affidavit did contain

sufficient information to establish probable cause, and alternatively that even if

probable cause was lacking, the fruits of the search fell within the good faith

exception as articulated in United States v. Leon, 468 U.S. 1250 (1984).We

conclude that, although a close question, probable cause was present. We will

affirm the District Court.

      On October 14, 2005, store security at a Giant Eagle supermarket in Erie,

Pennsylvania detained Cancilla after observing him place six boxes of cold

medicine, containing pseudoephedrine, in his coat. At some point during his

detention, Cancilla ingested a half-ounce of crystal methamphetamine. Cancilla



      1
        21 U.S.C. § 841(c)(2) provides in pertinent part: “Any person who
knowingly or intentionally . . . possesses or distributes a listed chemical knowing,
or having reasonable cause to believe, that the listed chemical will be used to
manufacture a controlled substance except as authorized by this subchapter . . . .”
Id.
                                           2
was immediately taken to a nearby hospital, where he was treated for

approximately four days. While at the hospital, Pennsylvania State Trooper

Robert Youngberg filed a criminal complaint and secured an arrest warrant for

Cancilla. Officers arrested Cancilla, gave him his Miranda warnings, and

subsequently interviewed him. During the interview, Cancilla described himself

as the “Pill Man” because he regularly stole pills containing pseudoephedrine in

order to manufacture and sell illegal methamphetamine. He also admitted that he

drove his truck to the Giant Eagle in order to procure the pills.

      After the interview, Trooper William McClellan applied for and obtained a

search warrant to search Cancilla’s truck, a 1991 Chevrolet S-10 Blazer. The

affidavit cited the facts relating to Cancilla’s arrest, hospitalization and interview.

In support of the search warrant, the affidavit explained that “[t]he probable cause

. . . is based on the afiants [sic] personal participation in this investigation as well

as information provided by the owner of the property to be searched . . . .”

(App’x. at 34.) The affidavit also stated, in the last line, that Cancilla “drove his

vehicle, truck, to the Giant Eagle.” (Id.)

      The search of the truck on October 18, 2005 led to the seizure of a variety of

items that are used in the production of methamphetamines, including over 1300

pseudoephedrine pills, eight lithium batteries, and a digital pocket scale. In his

                                             3
May 25, 2006 Motion to Suppress, Cancilla argued that the affidavit did not

specify the vehicle that he drove to the Giant Eagle and that there was insufficient

probable cause to search the truck. On August 23, 2006, the District Court denied

Cancilla’s Motion to Suppress finding that a common sense reading of the warrant

supported a reasonable inference of probable cause to search the vehicle.

Immediately following the suppression hearing, Cancilla entered a conditional

plea of guilty.2 On November 29, 2006, Cancilla was sentenced to 151 months of

incarceration followed by three years of supervised release. This timely appeal

followed.3

      We exercise plenary review of a district court’s denial of a motion to

suppress. United States v. Loy, 191 F.3d 360, 265 (3d Cir. 1999). We apply a

deferential standard of review as to both the magistrate’s determination that

probable cause existed and the magistrate’s authorization of the search. Illinois v.

Gates, 462 U.S. 213, 236-38 (1983). The Supreme Court has instructed that an

issuing authority should “make a practical, common-sense decision whether, given

all the circumstances set forth in the affidavit before him . . . there is a fair


      2
       The plea agreement stipulated that a direct appeal from his conviction
would be limited to whether the suppression motion was properly denied.
      3
        The District Court had jurisdiction under 18 U.S.C. § 3231, and we
exercise jurisdiction pursuant to 28 U.S.C. § 1291.
                                            4
probability that contraband or evidence of a crime will be found in a particular

place.” Id. at 238. The reviewing court, however, is to “simply . . . ensure that the

magistrate had a substantial basis for concluding that probable cause existed.” Id.

at 238-39 (internal quotations and citations omitted).4

      Cancilla contends that there was not a sufficient nexus between his activity

in the Giant Eagle and the vehicle in the parking lot. He also counters that the

warrant was insufficient to support a finding that the good faith exception to the

exclusionary rule should apply. We disagree.

      A search warrant does not have to identify direct evidence linking a

defendant to a particular location. United States v. Hodge, 246 F.3d 301, 307 (3d

Cir. 2001). “Probable cause can be, and often is, inferred by considering the type

of crime, [and] the nature of the items sought . . . . A court is entitled to draw

reasonable inferences about where evidence is likely to be kept, based on the

nature of the evidence and the type of offense.” Id. (internal quotations and

      4
         As to the Government’s alternative argument before the District Court,
even where the magistrate judge has not had a sufficient basis for a probable cause
determination, that fact alone does not warrant the “extreme sanction of
exclusion.” U.S. v. Leon, 468 U.S. 897, 926 (1984). A good faith exception exists
where the suppression of evidence would be inappropriate because an officer acts
in “objectively reasonable reliance on a warrant’s authority.” United States v.
Zimmerman, 277 F.3d 426, 436 (3d Cir. 2002). We exercise plenary review over a
District Court’s determination that the good faith exception to the exclusionary
rule applies. United States v. Hodge, 246 F.3d 301, 307 (3d Cir. 2001).
                                           5
citations omitted). We are persuaded that there was sufficient probable cause to

search Cancilla’s truck. Cancilla had admitted to the troopers that he regularly

engaged in stealing or buying pseudoephedrine pills and that he was considered

the “Pill Man.” Given this admission about a course of conduct, the fact that

Cancilla used the truck to transport himself to the scene of the crime, and that he

presumably intended to use it to depart the crime scene, it was reasonable for the

troopers to believe that the truck would contain contraband.

      Yet even if we were to determine that probable cause to search did not exist

here, we conclude that the good faith exception is applicable.5 Although the

District Court did not reach the issue of the good faith exception’s application, the

Government did raise the issue in response to the defendant’s motion to suppress.

(App’x at 41.) We are, therefore, free to reach the issue at this time. The test used

to determine whether the good faith exception applies is “whether a reasonably

well trained officer would have known that the search was illegal despite the

magistrate’s authorization.” Hodge, 246 F.3d at 307 (internal quotations and

citations omitted). Although the existence of a warrant is ordinarily sufficient to

demonstrate an officer conducted a search in good faith, this Court has

      5
       Judge Smith is dubitante on the existence of probable cause. He
concludes, nonetheless, that the search falls within Leon’s good faith exception.
468 U.S. at 926.
                                          6
nevertheless identified four situations where an officer’s reliance on a warrant

would be objectively unreasonable: (1) where the magistrate issues a warrant in

reliance on an affidavit that is deliberately or recklessly false; (2) where a

magistrate abandons his judicial role and fails to execute the warrant in a neutral

and detached manner; (3) where the warrant is “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable”; or (4)

where the warrant is so facially deficient that it does not particularize with any

specificity the place to be searched or the things to be seized. Id. at 308 (internal

citations omitted). We conclude that Cancilla has failed to demonstrate that any of

the exceptions are applicable here.

      We agree with the District Court that the totality of the circumstances are

sufficient, if barely, to support the existence of probable cause. Alternatively, in

the absence of probable cause, we would conclude that the good faith exception

renders the search lawful. For the reasons stated, we will affirm the judgment of

the District Court.




                                           7